Filed 6/22/16 P. v. Thao CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----
THE PEOPLE,

                   Plaintiff and Respondent,                                                 C080633

         v.                                                                      (Super. Ct. No. 15F05162)

SIA THAO,

                   Defendant and Appellant.



         Appointed counsel for defendant Sia Thao asked this court to review the record
and determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a disposition
more favorable to defendant, we will affirm the judgment.
                                                             I
         Defendant pleaded no contest to being a felon in possession of a firearm
(Pen. Code, § 29800, subd. (a)(1) -- count one)1 in exchange for dismissal of other counts
and a stipulated low-term sentence of 16 months in state prison. The factual basis was
that on August 21, 2005, defendant, a convicted felon, possessed a .40-caliber
semiautomatic handgun.



1 Undesignated statutory references are to the Penal Code.


                                                             1
       Consistent with the plea agreement, the trial court denied probation and sentenced
defendant to 16 months in state prison. In addition, the trial court awarded 24 days of
presentence credit (12 actual days and 12 conduct days), imposed only minimum
mandatory fines, and terminated defendant’s probation in case No. 15F01485. The
abstract of judgment lists a $300 restitution fine (§ 1202.4), a $300 parole revocation fine
(§ 1202.45), a $40 court operations assessment (§ 1465.8, subd. (a)(1)), and a $30
criminal conviction assessment (Gov. Code, § 70373).
       Defendant did not request a certificate of probable cause.
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.


                                                      /S/
                                                   MAURO, J.

We concur:


    /S/
BUTZ, Acting P. J.


    /S/
DUARTE, J.


                                              2